          Case 1:19-cr-00200-NONE-SKO Document 58 Filed 06/17/21 Page 1 of 2



 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Rodolfo Cardenas Lara
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00200-NONE-SKO
11                               Plaintiff,               STIPULATION TO CONTINUE
                                                          SENTENCING HEARING;
12   v.                                                   [PROPOSED] FINDINGS AND
                                                          ORDER
13   RODOLFO CARDENAS LARA,
                                                          DATE: September 10, 2021
14                               Defendant.               TIME: 10:00 a.m.
                                                          JUDGE: Hon. Dale A. Drozd
15

16

17                                            STIPULATION
18          COMES NOW, Defendant, RODOLFO CARDENAS LARA by and through his attorney of
19
     record, Monica L. Bermudez and The United States of America, by and through his counsel of record
20
     CHRISTOPHER D. BAKER, hereby stipulate as follows:
21
            1.     By previous order, this matter was set for sentencing on June 25, 2021.
22

23          2.     By this stipulation, defendants now move to continue the sentencing hearing to

24 September 10, 2021 at 10:00 a.m. before the Honorable Dale A. Drozd. The government joins in

25 this request.
26          3.     The parties agree and stipulate, and request that the Court find the following:
27
            a.     Counsel for Mr. Cardenas Lara is engaged in trial in Kern County Superior Court. In
28
                                                      1
29

30
          Case 1:19-cr-00200-NONE-SKO Document 58 Filed 06/17/21 Page 2 of 2


     the matter of People v. Dustin Henthorn BF172779A. This trial is anticipated to last up and until
 1
     August 9, 2021.
 2

 3          b.      Due to counsel’s unavailability, it is requested this matter be continued to September

 4 10, 2021.

 5          c.      The government does not object to, and agrees with, the requested continuance.
 6
     IT IS SO STIPULATED.
 7
     DATED: June 16, 2021
 8
                                          /s/ Monica L. Bermudez
 9                                        MONICA L. BERMUDEZ
                                          Counsel for Defendant
10                                        RODOLFO CARDENAS LARA

11
     DATED: June 16, 2021
12                                        /s/ Christopher D. Baker
                                          CHRISTOPHER D. BAKER
13                                        Assistant United States Attorney

14

15

16

17                                                ORDER

18 IT IS SO ORDERED.

19      Dated:     June 16, 2021
20                                                     UNITED STATES DISTRICT JUDGE

21

22

23

24

25
26

27

28
                                                       2
29

30
